                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA

    Joseph Henry Shellman, Jr.,                         C/A No. 4:19-cv-01360-JFA-TER

                  Petitioner,

    v.
                                                                      ORDER

     Active Warden W. Vereen,

                  Respondent.


         Petitioner Joseph Henry Shellman, Jr. (“Petitioner”), proceeding pro se,

commenced this action by filing a writ of habeas corpus pursuant to 28 U.S.C. § 2241.

(ECF No. 1). Respondent then filed a motion to dismiss (ECF No. 15) and Petitioner was

advised of the motion, along with the consequences if he failed to respond, via a Roseboro

order. (ECF No. 16). In accordance with 28 U.S.C. § 636(b) and Local Civil Rule

73.02(B)(2), (D.S.C.), the case was referred to a Magistrate Judge for review.

         The Magistrate Judge assigned to this action 1 prepared a thorough Report and

Recommendation (“Report”) and opines that this Court should dismiss this action because

Petitioner has failed to respond to the dispositive motion or otherwise prosecute his claims.



1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b) and Local Civil
    Rule 73.02(B)(2) (D.S.C.). The Magistrate Judge makes only a recommendation to this Court.
    The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is
    charged with making a de novo determination of those portions of the Report and
    Recommendation to which specific objection is made, and the Court may accept, reject, or
    modify, in whole or in part, the recommendation of the Magistrate Judge, or recommit the matter
    to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).
(ECF No. 19). The Report sets forth, in detail, the relevant facts and standards of law on

this matter, and this Court incorporates those facts and standards without a recitation.

        Petitioner was advised of his right to object to the Report, which was entered on the

docket on September 11, 2019. (ECF No. 19). The Magistrate Judge required Petitioner to

file objections by September 25, 2019. Id. However, Petitioner did not file any objections

or otherwise respond. In the absence of specific objections to the Report of the Magistrate

Judge, this Court is not required to give any explanation for adopting the recommendation.

See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

        After carefully reviewing the applicable laws, the record in this case, as well as the

Report, this Court finds the Magistrate Judge’s recommendation fairly and accurately

summarizes the facts and applies the correct principles of law. Accordingly, the Court

adopts the Report and Recommendation. (ECF No. 19). Thus, Petitioner’s Petition is

dismissed for failure to prosecute pursuant to Rule 41(b) of the Federal Rules of Civil

Procedure. The Report also recommended, in the alternative, to grant Respondent’s motion

to dismiss. (ECF No. 15). Because the Undersigned adopts the recommendation to dismiss

for failure to prosecute, Respondent’s motion to dismiss need not be addressed and is

dismissed as moot.

        IT IS FURTHER ORDERED that a certificate of appealability is denied because

the petitioner has failed to make “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). 2


2
  A certificate of appealability will not issue absent “a substantial showing of the denial of a constitutional
right.” 28 U.S.C. § 2253(c)(2) (West 2009). A prisoner satisfies this standard by demonstrating that
IT IS SO ORDERED.



October 15, 2019                                                    Joseph F. Anderson, Jr.
Columbia, South Carolina                                            United States District Judge




reasonable jurists would find both that his constitutional claims are debatable and that any dispositive
procedural rulings by the district court are also debatable or wrong. See Miller-El v. Cockrell, 537 U.S. 322,
336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.2001).
